--------------------------------------------------------------------------------

Exhibit 10.1


Execution Copy


FOURTH AMENDMENT TO CREDIT AGREEMENT


THIS FOURTH AMENDMENT TO CREDIT AGREEMENT, dated as of December 21, 2009 (this
"Amendment"), is among Modine Manufacturing Company, a Wisconsin corporation,
any Foreign Subsidiary Borrowers, the Lenders party hereto and JPMorgan Chase
Bank, N.A., a national banking association, as Swing Line Lender, as LC Issuer
and as Agent.


RECITAL


The Borrower, the Lenders party thereto and the Agent are parties to an Amended
and Restated Credit Agreement dated as of July 18, 2008 (as amended or modified
from time to time, the "Credit Agreement").  The Borrower desires to amend the
Credit Agreement and the Agent and the Lenders are willing to do so in
accordance with the terms hereof.


TERMS


In consideration of the premises and of the mutual agreements herein contained,
the parties agree as follows:


 
ARTICLE 1.
AMENDMENTS


The Credit Agreement shall be amended as follows:


1.1           The following definition is added to Article I of the Credit
Agreement in appropriate alphabetical order:


"MCS" means Modine Climate Systems GmbH, a company organized under the laws of
Germany.




1.2           The following definition in Article I of the Credit Agreement is
restated as follows:


"Modine Holding Consolidated Group" means Modine Holding GmbH and its
Subsidiaries existing as of the First Amendment Effective Date, and any other
Foreign Subsidiary permitted under this Agreement to be a Subsidiary of Modine
Holding GmbH.




1.3           The definition of "Dutch Holdco" in Article I of the Credit
Agreement is deleted.




1.4           Sections 6.4(f) and 6.4(g) of the Credit Agreement are restated as
follows:


(f)  [intentionally omitted];

 
- 1 -

--------------------------------------------------------------------------------

 

(g)  a loan by the Borrower to Modine Holding GmbH consisting solely of the
deferred payment for the sale of MCS to Modine Holding GmbH permitted under
Section 6.9(b)(iii) and a loan by the Borrower to Modine Holding GmbH consisting
solely of the deferred payment portion of the sale of Modine Austria GmbH to
Modine Holding GmbH permitted under Section 6.9(b)(iv), provided that the terms
of such loans may not be amended without the consent of the Required Lenders and
that the Borrower will take or cause its Subsidiaries to take all action to
ensure that all obligations under such loans do and will rank at least pari
passu in right of payment with all of the present and future unsubordinated
Indebtedness of Modine Holding GmbH, except to the extent: (i) otherwise
required under German law, or (ii) such Indebtedness is secured by Permitted
Encumbrances or other Liens permitted under Section 6.6; and


1.6           Section 6.5 is restated as follows:


Section 6.5  Investments and Acquisitions.


(a)  The Borrower will not, nor will it permit any Subsidiary to, make or suffer
to exist any Investments (including without limitation, loans and advances to,
and other Investments in, Subsidiaries), or commitments therefor, or to create
any Subsidiary or to become or remain a partner in any partnership or joint
venture, or to make any Acquisition of any Person, except:


(i)            Cash Equivalent Investments.


(ii)           (x) Existing Investments in Subsidiaries as of the First
Amendment Effective Date, but no increase in the amount thereof other than an
increase in the registered capital of Modine Thermal Systems (Changzhou) Co. Ld.
in the amount of $1,500,000, and (y) other Investments described in Schedule
6.5, but no increase in the amount thereof, as reduced from time to time.


(iii)            Investments comprised of capital contributions (whether in the
form of cash, a note, or other assets) to a Subsidiary or other special-purpose
entity created solely to engage in a Qualified Receivables Transaction.


(iv)           Rate Management Transactions permitted by Section 6.20 and
guaranties by the Borrower and its Subsidiaries of such Rate Management
Obligations.


(v)           Loans and advances permitted by Section 6.4.


(vi)           The Acquisition by Modine Holding GmbH of Modine Austria and of
MCS in compliance with the terms of this Agreement.


(vii)          The creation of any new Domestic Subsidiaries that become
Guarantors and any Investments therein or in any other Domestic Subsidiary that
is a Guarantor.


(viii)         The creation of any new Subsidiaries of Modine Holding GmbH and
any Investments therein or in any other member of the Modine Holding
Consolidated Group, provided that all such Investments are made solely by
another member of the Modine Holding Consolidated Group.


(ix)           if no Default or Unmatured Default shall have occurred and be
continuing or would be caused thereby, the creation of Subsidiaries in Korea and
Investments in Subsidiaries in Korea (other than Modine Korea), provided that
the aggregate amount (based on the amount thereof at the time invested, and
without regard to any subsequent write down or other decrease in the value
thereof) of Investments in such Korean Subsidiaries on or after the First
Amendment Effective Date shall not exceed $2,500,000.

 
- 2 -

--------------------------------------------------------------------------------

 

(x)           The creation or acquisition of any other new Foreign Subsidiaries
not permitted above and that are not Subsidiaries of Modine Holding GmbH and any
Investments therein, provided that all such Investments are permitted under
Section 6.5(b).


(b)  The Borrower and its Subsidiaries may make and have outstanding other
Investments, provided that no Default or Unmatured Default exists at the time
such Investment is made or would be caused thereby and at no time shall the
aggregate outstanding amount of all such other Investments existing and
permitted under this Section 6.5(b) exceed $1,000,000.


Notwithstanding anything herein to the contrary, the Borrower will not, nor will
it permit any Subsidiary to, make any Investments (including without limitation,
loans and advances to, and other Investments) to Modine Korea, any member of the
Modine Holding Consolidated Group (other than as permitted under  Sections
6.4(g) or 6.5(a)(viii)) or any Domestic Subsidiary that is not a Guarantor at
any time on or after the First Amendment Effective Date.




1.7           Section 6.9 of the Credit Agreement is restated as follows:


Section 6.9  Consolidations, Mergers and Sales of Assets.  The Borrower will
not, nor will it permit any Subsidiary to, consolidate or merge with or into, or
sell, lease or otherwise transfer all or any substantial part of its assets to,
any other Person, or discontinue or eliminate any business line or segment,
provided that:


(a)  Subsidiaries of the Borrower may merge into the Borrower or a Wholly-Owned
Subsidiary.


(b)  The foregoing limitation on the sale, lease or other transfer of assets and
on the discontinuation or elimination of a business line or segment, and the
limitations on the dissolution or liquidation of Subsidiaries in Section 6.8,
shall not prohibit, subject to the applicable provisions of Section 2.3, the
following:


(i)            sales of inventory in the ordinary course of business;


(ii)           sale or other disposition of Modine Korea, whether by sale of
Capital Stock or assets, and other assets owned by Foreign Subsidiaries related
to the Korean-based vehicular HVAC business;


(iii)           if no Default or Unmatured Default shall have occurred and be
continuing or would be caused thereby, the sale of the Capital Stock of MCS
owned by the Borrower to Modine Holding GmbH in exchange for a promissory note
issued by Modine Holding GmbH to the Borrower (and pledged to Collateral Agent
under the Collateral Documents) in the approximate amount of the book value of
the receivable owed to MCS by Modine Holding GmbH, determined as of the date of
the sale, provided that such promissory note shall have a face amount of not
less than €20,000,000 and shall otherwise be reasonably acceptable to the Agent;


(iv)           if no Default or Unmatured Default shall have occurred and be
continuing or would be caused thereby, the sale of Modine Austria to Modine
Holding GmbH, provided that Modine Holding GmbH is a Wholly-Owned Subsidiary at
the time of such sale, for a purchase price based on the fair value of Modine
Austria to be determined based on a valuation by Ernst & Young or otherwise
determined in a manner acceptable to the Agent, provided that such price shall
not be less than €11,000,000 (as adjusted based on any changes to the balance
sheet of Modine Austria between March 31, 2009 and closing of the sale), and
such purchase price is payable as follows: (x) at least €1,500,000 payable in
cash at the closing of the sale, (y) the assignment to the Borrower by Modine
Holding GmbH of an existing loan in the amount of €3,500,000 owing by UK Dollar
to Modine Holding GmbH, which assignment shall be on terms and conditions
satisfactory to the Agent, and (z) the balance of the purchase price will be
paid with a promissory note with a maturity of not more than three years,
interest payable at the rate of one year EURIBOR + 300 bps, payable quarterly
and reset annually on each December 1 and otherwise on terms and conditions
satisfactory to the Agent and without any restrictions on the payment or
prepayment thereof (whether in connection with any agreement governing any
Indebtedness of Modine Holding GmbH or any of its Subsidiaries or otherwise);

 
- 3 -

--------------------------------------------------------------------------------

 

(v)           leases, sales or other dispositions of Property that, together
with all other Property of the Borrower and its Subsidiaries previously leased,
sold or disposed of as permitted by this clause (v) during the twelve-month
period ending with the month in which any such lease, sale or other disposition
occurs, do not constitute a Substantial Portion of the Property of the Borrower
and its Subsidiaries, provided that, after giving effect to any such lease, sale
or other disposition, no Default or Unmatured Default shall have occurred and be
continuing;


(vi)           any transfer of an interest in accounts or notes receivable and
related assets permitted under Section 6.17;


(vii)         any transfer of assets pursuant to an Investment permitted under
Section 6.5;


(viii)        the dissolution or liquidation of any Subsidiary if its assets are
transferred to the Borrower or to a Guarantor that is a Domestic Subsidiary, and
any other transfer of assets from any Subsidiary to the Borrower or to a
Guarantor that is a Domestic Subsidiary; or


(ix)           the dissolution or liquidation of any Subsidiary of Modine
Holding GmbH if its assets are transferred to any other Subsidiary of the
Borrower, and any other transfer of assets from any Subsidiary of Modine Holding
GmbH to the Borrower or any Subsidiary.


(c)  The foregoing limitation on the discontinuation or elimination of any
business line or segment shall not prohibit the liquidation and dissolution of
any Subsidiary or the discontinuation or elimination of any business line or
segment, provided that (i) the Borrower shall have reasonably determined that
such business line or segment being discontinued or eliminated is a non-core
business of the Borrower and its Subsidiaries, (ii) any sale of assets relating
to any discontinuation or elimination of any business line or segment or any
liquidation or dissolution of any Subsidiary shall be subject to the limitation
on the sale, lease or other transfer of assets described in Section 6.9(b) and
the prepayment requirements under Section 2.3(b) and the other terms of this
Agreement, and (iii) after giving effect to any such liquidation or dissolution
or discontinuation or elimination of any business line or segment, no Default or
Unmatured Default shall have occurred and be continuing or would be caused
thereby.


1.8           The last paragraph of Section 6.16 of the Credit Agreement is
deleted.

 
- 4 -

--------------------------------------------------------------------------------

 

1.9           Section 6.21 of the Credit Agreement is restated as follows:


Section 6.21.   Affiliates.  The Borrower will not, and will not permit any
Subsidiary to, enter into any transaction (including, without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate except (i) pursuant to the reasonable requirements of
the Borrower's or such Subsidiary's business and upon fair and reasonable terms
no less favorable to the Borrower or such Subsidiary than the Borrower or such
Subsidiary would obtain in a comparable arms-length transaction, (ii)
transactions between the Borrower or any Subsidiary, on the one hand, and any
Subsidiary or other special-purpose entity created to engage solely in a
Qualified Receivables Transaction, (iii) transactions among the Borrower and
Guarantors that are Domestic Subsidiaries; (iv) transactions among members of
the Modine Holding Consolidated Group; and (v) transactions specifically
permitted under this Agreement.


1.10         Reference in Section 6.24(a) of the Credit Agreement to "$100,000"
shall be replaced with "$1,000,000" and reference in Section 6.24(b) of the
Credit Agreement to "$5,000,000" shall be replaced with "$7,500,000".


1.11         Section 10.12 of the Credit Agreement is amended by revising the
last sentence to read as follows:  "Without limiting the foregoing, the Lenders
hereby irrevocably empower and authorize JPMorgan, in its capacity as Agent or
as Collateral Agent, to execute and deliver on their behalf any agreements,
documents or instruments as shall be necessary or appropriate to effect any
releases of, and the Agent and Collateral Agent (provided it is allowed to do so
under the terms of the Intercreditor Agreement) shall release, any Lien on the
Capital Stock of MCS in connection with the sale thereof under Section
6.9(b)(iii) or on the Capital Stock of Modine Austria connection with the sale
thereof under Section 6.9(b)(iv)."


ARTICLE 2.
REPRESENTATIONS


The Borrower represents and warrants to the Agent and the Lenders that:


2.1           The execution, delivery and performance of this Amendment are
within its powers, have been duly authorized by the Borrower and are not in
contravention of any requirement of law.  This Amendment is the legal, valid and
binding obligations of the Borrower, enforceable against it in accordance with
the terms thereof, except to the extent the enforcement thereof may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors' rights generally.


2.2           After giving effect to the amendments herein contained and the
amendments to Note Purchase Documents being delivered pursuant to Section 3.2
hereof, the representations and warranties contained in the Credit Agreement and
the representations and warranties contained in the other Loan Documents are
true on and as of the date hereof with the same force and effect as if made on
and as of the date hereof, except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct on and as of such
earlier date, and no Default or Unmatured Default exists or has occurred and is
continuing on the date hereof.


2.3           Complete and correct copies of the amendment to the 2005 Note
Purchase Agreement and the amendment to the 2006 Note Purchase Documents are
attached hereto as Schedule 2.3, such amendments are being executed
simultaneously herewith and will be effective on the date hereof, and no other
agreements are being executed in connection therewith.

 
- 5 -

--------------------------------------------------------------------------------

 

ARTICLE 3.
CONDITIONS PRECEDENT


This Amendment shall be effective as of the date hereof when each of the
following has been satisfied:


3.1           This Amendment shall be signed by the Borrower, the Agent and the
Required Lenders.


3.2           The Lenders shall have received an amendment to the 2005 Note
Purchase Documents and an amendment to the 2006 Note Purchase Note Documents,
and such amendments shall be executed simultaneously herewith, shall be
satisfactory to the Agent and shall automatically become effective
simultaneously with this Amendment.


3.3           The Consent and Agreement to this Amendment shall be signed by all
parties thereto.


3.4           The Borrowers and the Guarantors shall have executed and delivered
such other agreements and instruments and satisfied such other conditions, if
any, in connection with this Amendment as required by the Agent.
 
ARTICLE 4.
MISCELLANEOUS.


4.1           References in the Loan Documents to the Credit Agreement shall be
deemed to be references to the Credit Agreement as amended hereby and as further
amended from time to time.  This Agreement is a Loan Document.  Terms used but
not defined herein shall have the respective meanings ascribed thereto in the
Credit Agreement.


4.2           Except as expressly amended hereby, each of the Borrower and each
Guarantor agrees that the Loan Documents are ratified and confirmed and shall
remain in full force and effect and that it has no set off, counterclaim,
defense or other claim or dispute with respect to any of the foregoing.


4.3           Each of the Borrower and each Guarantor represents and warrants
that it is not aware of any claims or causes of action against the Agent, any
Lender or any of their respective affiliates, successors or assigns, and that it
has no defenses, offsets or counterclaims with respect to the
Obligations.  Notwithstanding this representation and as further consideration
for the agreements and understandings herein, the Borrower and each Guarantor,
on behalf of itself and its Subsidiaries, employees, agents, executors, heirs,
successors and assigns (the "Releasing Parties"), hereby releases the Agent,
each Lender and their respective predecessors, officers, directors, employees,
agents, attorneys, affiliates, subsidiaries, successors and assigns (the
"Released Parties"), from any liability, claim, right or cause of action which
now exists or hereafter arises as a result of acts, omissions or events
occurring on or prior to the date hereof, whether known or unknown, including
but not limited to claims arising from or in any way related to this Agreement,
the other Loan Documents, all transactions relating to this Agreement or any of
the other Loan Documents or the business relationship among, or any other
transactions or dealings among the Releasing Parties or any of them and the
Released Parties or any of them.


4.4           Each of the Borrower and each Guarantor acknowledges and agrees
that each of the Agent and the Lenders has fully performed all of its
obligations under all Loan Documents, and that all actions taken by the Agent
and the Lenders are reasonable and appropriate under the circumstances and
within their rights under the Loan Documents.  The actions of each of the Agent
and the Lenders taken pursuant to this Agreement and the documents referred to
herein are in furtherance of their efforts as secured lenders seeking to collect
the obligations owed to them.  Nothing contained in this Agreement shall be
deemed to create a partnership, joint venture or agency relationship of any
nature between the Borrower, its Subsidiaries, the Agent and the Lenders.  The
Borrowers, its Subsidiaries, the Agent and the Lenders agree that
notwithstanding the provisions of this Agreement, each of the Borrowers and its
Subsidiaries remain in control of their respective business operations and
determine the business plans (including employment, management and operating
directions) for its business.

 
- 6 -

--------------------------------------------------------------------------------

 

4.5           This Agreement may be signed upon any number of counterparts with
the same effect as if the signatures thereto and hereto were upon the same
instrument and signatures sent by facsimile or electronic mail message shall be
enforceable as originals.

 
- 7 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties signing this Amendment have caused this
Amendment to be executed, delivered and effective as of the date first above
written.



 
MODINE MANUFACTURING COMPANY
       
By:
/s/ Michael B. Lucareli
       
Title:
Vice President, Finance & Corporate Treasury


 
- 8 -

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A., as the Agent, as the Swing Line Lender, as the LC
Issuer and as a Lender
       
By:
/s/ Brian L. Grossman
       
Title:
Senior Vice President


 
- 9 -

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A., as a Documentation Agent and as a Lender
       
By:
         
Title:
 


 
- 10 -

--------------------------------------------------------------------------------

 
 

 
M&I MARSHALL & ILSLEY BANK, as a Documentation Agent and as a Lender
       
By:
/s/ Gina A. Peter
       
Title:
Senior Vice President
             
By:
/s/ illegible
       
Title:
Asst. Vice President


 
- 11 -

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO BANK, N.A., as a Documentation Agent and as a Lender
       
By:
/s/ Jennifer Cluck
       
Title:
VPI Principal


 
- 12 -

--------------------------------------------------------------------------------

 
 

 
Commerzbank AG, as a Lender
       
By:
/s/ Ekkehard Albrecht
       
Title:
Director
             
By:
/s/ Ralf Mulik
       
Title:
Director


 
- 13 -

--------------------------------------------------------------------------------

 
 

 
U.S. BANK, NATIONAL ASSOCIATION, as a Lender
       
By:
/s/ Caroline V. Krider
       
Title:
Vice President & Senior Lender


 
- 14 -

--------------------------------------------------------------------------------

 
 

 
COMERICA BANK, as a Lender
       
By:
/s/ Heather A. Whiting
       
Title:
Vice President


 
- 15 -

--------------------------------------------------------------------------------

 

CONSENT AND AGREEMENT


As of the date and year first above written, each of the undersigned hereby
fully consents to the terms and provisions of the above Amendment and the
consummation of the transactions contemplated thereby, and acknowledges and
agrees to all terms and provisions of the above Amendment applicable to it,
including without limitation all covenants, representations and warranties,
releases, indemnifications, and all other terms and provisions.



 
MODINE, INC.
             
By:
/s/ William K. Langan
       
Its:
President
             
MODINE ECD, INC.
             
By:
/s/ Thomas A. Burke
       
Its:
President


 
- 16 -

--------------------------------------------------------------------------------

 

Exhibit 10.1
Schedule 2.3


[Complete and correct copies of the amendment to the 2005 Note Purchase
Agreement and the amendment to the 2006 Note Purchase Documents]
 
 
- 17 -

--------------------------------------------------------------------------------